First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-5, 7, 8, 10, 13-18, 20, 21, 23, 26, 29-31, 79-83, 85, 86, 88, 89 and 117 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 103
The rejection of claims 1-10, 13-23, 26, 29-31 and 79-89 under 35 U.S.C. 103 over Liu et al. (Clin. Cancer Res., 2014) as evidenced by Bundgaard is withdrawn. 
The rejection of claims 6, 9, 19, 22, 84 and 87 under 35 USC 103 over Lee et al. (WO 2004/006906) in view of Liu et al. (Clin. Cancer Res., 2014) and Cochrane et al. (Breast cancer research, 2014) is made moot by the cancellation of the instant claims.

The rejection of claims 1-5, 7, 8, 10, 13-18, 20, 21, 23, 26, 29-31, 79-83, 85, 86, 88, 89 and 117 under 35 USC 103 over Lee et al. (WO 2004/006906) in view of Liu et al. (Clin. Cancer Res., 2014) and Cochrane et al. (Breast cancer research, 2014) is maintained.
Lee et al. teaches a method of treating neoplasms, such as, breast cancer and prostate cancer, utilizing compounds of formula I:

    PNG
    media_image1.png
    157
    227
    media_image1.png
    Greyscale
wherein 
R1 is halide;
R2 is OH; 
X1 is O;
R3 is H; 
R4 is H or halide;
R6 is halide, NO2 or CF3; inclusive of 

    PNG
    media_image2.png
    125
    425
    media_image2.png
    Greyscale
 (see the entire article, especially page 
The reference also teaches niclosamide enhances the activity of antiproliferative agents when used in combination therewith (see page 2, lines 15-19).

The instant claims differ from the reference by reciting the combination of niclosamide analogs (not exemplified by Lee; such as compounds as set forth in instant claims 7, 10, 20, 23, 85 and 88) and antiandrogen drugs such as bicalutamide, flutamide, enzalutamide, etc. 

However,

    PNG
    media_image2.png
    125
    425
    media_image2.png
    Greyscale
as exemplified by Lee differ from the claimed niclosamide analogs in a single position (see arrows) and the reference teaches an equivalence in said position between NO2, halide and CF3 (see definition of R6 of Lee).  Therefore, modification of the exemplified compounds of Lee by replacing the NO2 and halide with CF3 with the production of:

    PNG
    media_image3.png
    108
    215
    media_image3.png
    Greyscale
(i.e., claimed compound 7) and 
    PNG
    media_image4.png
    108
    211
    media_image4.png
    Greyscale
is rendered prima facie obvious.  The skilled artisan would have the reasonable 

Liu et al. teaches the combination of niclosamide: 

    PNG
    media_image5.png
    125
    208
    media_image5.png
    Greyscale
and enzalutamide, an antiandrogen drug, for treatment of prostate cancer (see the entire article, especially Figure 6; page 3207, Niclosamide enhances enzalutamide treatment; page 3208, Discussion).  
Note: The reference teaches both in vitro and in vivo tumor growth inhibition (see page 3208, Discussion, 1st paragraph) and
Cochrane et al. teaches enzalutamide is useful in breast cancer (see the entire article, Abstract and Conclusion).

Based on the teachings of the use of antiandrogen drugs, such as, enzalutamide, in treating prostate cancer and breast cancer as evidenced by Liu and Cochrane, the combination of niclosamide analogs and antiandrogen drugs, such as, enzalutamide, for treatment of said cancers would have been obvious to one of skill in the pharmaceutical and medical arts. 
Additionally, as recognized by MPEP § 2144.06(I):

    PNG
    media_image6.png
    211
    717
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    135
    704
    media_image7.png
    Greyscale

Thus, the combination of the compounds as taught by Lee and Liu or Cochrane to treat prostate cancer or breast cancer would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder‘(s).  
Additionally, based on the teachings of Lee and Liu, the skilled artisan would have the reasonable expectation that niclosamide analogs would enhance the activity of antiproliferative agents such as, enzalutamide, when used in combination.
Therefore, the claimed invention is rendered prima facie obvious in view of the cited references and the skill of the ordinary artisan in the art at the time of the present invention.

Response to Arguments
Applicant argues in the remarks and/or Gao’s declaration
the references do not teach or suggest the exceptional anti-cancer activity of the presently claimed compositions;
the claimed compounds have superior efficacy in improving enzalutamide efficacy; and
if the reading of “equivalence” according to Lee were true, the skilled artisan would expect the prior art compounds to equal the claimed compounds in terms 

Applicant’s argument was considered but not persuasive for the following reasons.
As discussed above, (i) each compound of the claimed combination is known in the art to be useful in treating cancer and (ii) Lee and Liu teach niclosamide and analogs thereof enhance the activity of anticancer agents such as enzalutamide.  Based on said teachings, the references provide a motivation to combine the compounds with the reasonable expectation that the combination would result in enhancement of the activity of anticancer agents such as enzalutamide.
Applicant’s argument of superior efficacy is noted.  However, the comparison is not a true side-by-side comparison.  A true side-by-side comparison would differ only in the niclosamide analog added to the assay.  The data compared are obtained via different assays.  For example, the in vivo data obtained by applicant is obtained from oral administration of 20 mg/kg of enzalutamide and/or 75 mg/kg of compound #7 whereas the in vivo data from Liu is based on 25 mg/kg of enzalutamide given orally and 25 mg/kg niclosamide given intraperitoneal.  Additionally, Liu utilized xenografts generated from CWR22Rv1 cells whereas applicant utilized VCaP prostate tumor model.  
The examiner notes Dr. Gao attributes the use of 3x the amount of compound #7 as compared to niclosamide to the route of administration.  However, there is no evidence that 3x the amount of compound #7 given orally is needed to obtain the same level of niclosamide given intraperitoneal.  Applicant also does not provide a reason for the difference in the amount of enzalutamide.  
oral administration of 20 mg/kg of enzalutamide and/or 75 mg/kg of niclosamide.
As noted in the previous Office Action, applicant’s argument of superior efficacy does not commensurate in scope with the claimed invention.  That is, applicant has not provided results occur irrespective of the compounds in said combination.

Lastly, applicant argues if the reading of “equivalence” according to Lee were true, the skilled artisan would expect the prior art compounds to equal the claimed compounds in terms of inhibiting androgen receptor expression and they are not equal.
The issue of equivalence does not relate to the potency of the compounds.  It is in regards to the expectation that the ordinary artisan in the art at the time of the present invention would have that the reasonable expectation that the compounds encompassed by the prior art genus would have the same biological activity as set forth in the prior art.  Because the compounds are not identical, said skilled artisan would also have the reasonable expectation of differences in the potency as argued and shown by applicant.  See for example:

    PNG
    media_image8.png
    226
    253
    media_image8.png
    Greyscale
showing differences in potencies between niclosamide, compound 7 and compound 31 (see page 2, Fig B of Gao’s declaration) or

    PNG
    media_image9.png
    242
    321
    media_image9.png
    Greyscale
 showing differences between various antiandrogens in combination with niclosamide, compounds 7 or 31 at different concentrations (see the present application and note compound 31 is not included in the claimed genus).  
Therefore, the fact that applicant shows differences in the potency of two compounds encompassed by the prior is not considered unexpected.
For these reasons, the rejection of claims 1-5, 7, 8, 10, 13-18, 20, 21, 23, 26, 29-31, 79-83, 85, 86, 88, 89 and 117 under 35 USC 103 over Lee et al. (WO 2004/006906) in view of Liu et al. (Clin. Cancer Res., 2014) and Cochrane et al. (Breast cancer research, 2014) is maintained.

Other Matters
It is suggested a comma be inserted between “bicalutamide, flutamide” in claims 1, 14 and 79.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA P BADIO/Primary Examiner, Art Unit 1628